Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / Pre-Effective Amendment No. / / Post-Effective Amendment No. (Check appropriate box or boxes) LINCOLN VARIABLE INSURANCE PRODUCTS TRUST (Exact Name of Registrant as Specified in Charter) (260) 455-2000 (Area Code and Telephone Number) 1300 South Clinton Street, Fort Wayne, IN 46801 Address of Principal Executive Offices: (Number, Street, City, State, Zip Code) Dennis L. Schoff, Esq., 1300 South Clinton Street, P.O. Box 1110, Fort Wayne, IN 46801 Name and Address of Agent for Service: (Number, Street, City, State, Zip Code) Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Standard Class and Service Class shares of beneficial interest, no par value, of LVIP Delaware Foundation ® Moderate Allocation Fund, one series of the Registrant. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective on April 5, 2009, pursuant to Rule 488 under the Securities Act of 1933, as amended. C O N T E N T S This Registration Statement includes the following: 1. Facing Page 2. Contents Page 3. Part A  Proxy Statement/Prospectus 4. Part B - Statement of Additional Information 5. Part C - Other Information 6. Signatures 7. Exhibits Delaware Investments ® A member of Lincoln Financial Group ® PROXY MATERIALS DELAWARE VIP ® BALANCED SERIES (a series of Delaware VIP Trust) Dear Variable Annuity or Variable Life Insurance Contract Holder: I am writing to let you know that a meeting of the shareholders of Delaware VIP Balanced Series (the Balanced Series) will be held on May 18, 2009. The purpose of the meeting is to vote on an important proposal that affects the Balanced Series and your investment in it. You are entitled to provide us with instructions for voting shares of the Balanced Series that your insurance company holds to fund your variable annuity contract or variable life insurance policy. This package contains information about the proposal and the materials to use when voting by mail, by telephone, or through the Internet. Please read the enclosed materials and cast your vote. Please vote your shares promptly. Your vote is extremely important, no matter how large or small your holdings may be. The proposal has been carefully reviewed by the Balanced Series Board of Trustees (the Trustees). The Trustees, most of whom are not affiliated with Delaware Investments, are responsible for protecting your interests as a contract owner. The Trustees believe the proposal is in the best interests of the Balanced Series. They recommend that you vote FOR the proposal. The enclosed Q&A is provided to assist you in understanding the proposal. The proposal is described in greater detail in the enclosed Proxy Statement/Prospectus. Voting is quick and easy. Everything you need is enclosed. To cast your vote, simply complete the proxy card enclosed in this package. Be sure to sign the card before mailing it in the postage-paid envelope. You may also vote by touch-tone telephone or through the Internet. Simply call the toll-free number or visit the website indicated on your proxy card, and follow the recorded or online instructions. If you have any questions before you vote, please feel free to call Delaware Investments 800 523-1918. Thank you for your participation in this important initiative. Sincerely, /s/ Patrick P. Coyne Patrick P. Coyne Chairman, President, and Chief Executive Officer IMPORTANT INFORMATION TO HELP YOU UNDERSTAND AND VOTE ON THE PROPOSAL Below is a brief overview of the proposal to be voted upon. Your vote is important. Please read the full text of the Proxy Statement/Prospectus, which you should retain for future reference. If you need another copy of the Proxy Statement/Prospectus, please call Delaware Investments at 800 523-1918. What proposal am I being asked to vote on? You are being asked to vote to approve an Agreement and Plan of Reorganization between Delaware VIP ® Trust, on behalf of the Delaware VIP Balanced Series (the Balanced Series), and Lincoln Variable Insurance Products (LVIP) Trust, on behalf of LVIP Delaware Foundation ® Moderate Allocation Fund (the Moderate Allocation Fund) (collectively, the Funds). Proposal: TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION What reorganization is the Board proposing? Contract owners of the Balanced Series are being asked to consider and approve a reorganization (the Transaction) that will have the effect of reorganizing the Balanced Series with and into the Moderate Allocation Fund. Why has the Board of Trustees proposed this reorganization? The Balanced Series and Moderate Allocation Fund have similar investment objectives, and similar overall investment strategies. The Moderate Allocation Fund has lower net expenses than the Balanced Series, after giving effect to contractual fee waivers, as detailed in the Prospectus/Proxy Statement. The Moderate Allocation Fund offers investors broader diversification across a global opportunity set compared to the Balanced Series. The Moderate Allocation Fund is part of a series of target-risk lifecycle funds that are designed to appeal to retirement plan fiduciaries who may select them to be included in certain investment products. These possible distribution opportunities for the Moderate Allocation Fund may have an impact on raising new assets for the Moderate Allocation Fund while the Balanced Series assets have diminished significantly. The proposed reorganization could potentially benefit shareholders of the Balanced Series by providing greater distribution opportunities, which may increase fund assets and ultimately could lead to cost savings as a result of economies of scale. How will the Transaction potentially benefit shareholders? The Funds Boards of Trustees (each, a Board and collectively, the Boards) considered a number of factors before approving the Transaction. After considering these factors, the Boards concluded that shareholders will potentially benefit from the Transaction in the following ways: The investment strategies and policies of the Balanced Series are similar, but not identical to, the investment strategies and policies of the Moderate Allocation Fund. The portfolio of the Balanced Series has historically been managed in a similar manner (and has similar holdings) to a large portion of the portfolio of the Moderate Allocation Fund, which would help to provide for a relatively smooth transition for contract owners of the Balanced Series should the Transaction be approved. Shareholders of the Funds potentially could benefit by the growth in assets realized by placing the Balanced Series within a group of funds with more distribution prospects because a larger fund could realize cost savings due to economies of scale from the spreading of fixed costs over a larger asset base. The LVIP Delaware Foundation® Funds are designed to appeal to retirement plan fiduciaries who may select them to be included in certain investment products. The potential increased distribution opportunities may benefit shareholders of the Balanced Series through growth in assets. There can be no assurance, however, that such savings will be realized. The Transaction will be structured as a tax-free reorganization so that for federal income tax purposes: (i) shareholders of the Balanced Series will not recognize any gain or loss as a result of the exchange of their shares of the Balanced Series for shares of the Moderate Allocation Fund; and (ii) the Moderate Allocation Fund and its shareholders will not recognize any gain or loss upon receipt of the Balanced Series assets. If, as is anticipated, the Moderate Allocation Fund has no assets at the time of the closing of the Reorganization, the Transaction will not result in any limitation on the use by the Moderate Allocation Fund of the Balanced Series capital loss carryforwards. Therefore, shareholders of the Balanced Series, including Moderate Allocation Fund shareholders post- Transaction, may continue to benefit from the Balanced Series capital loss carryforwards, which may be used to offset future capital gains. However, any capital losses of the Moderate Allocation Fund, as the successor in interest to the Balanced Series, may subsequently become subject to an annual limitation as a result of sales of Moderate Allocation Fund shares post-transaction. How will the Transaction work? The Moderate Allocation Fund will acquire substantially all of the assets of the Balanced Series in exchange for shares of the Moderate Allocation Fund. The Balanced Series will then distribute the Moderate Allocation Fund shares on a pro rata basis to its contract owners. At the time of the Transaction, any shares your account owns of the Balanced Series will be cancelled and your account will receive new shares in the same class of the Moderate Allocation Fund that will have an aggregate value equal to the value of your accounts shares in the Balanced Series. More detailed information about the transfer of assets by the Balanced Series and the issuance of shares by the Moderate Allocation Fund can be found in the Proxy Statement/Prospectus. Will Portfolio Management change? Delaware Management Company (DMC) is the investment manager for the Balanced Series. Lincoln Investment Advisors Corporation (LIAC) is the investment manager of the Moderate Allocation Fund. DMC will enter into a sub-advisory agreement with LIAC so that it could provide day-to-day portfolio management services to the Moderate Allocation Fund. What is the anticipated timetable for the Transaction? The meeting to vote on the Transaction is scheduled for May 18, 2009 (the Meeting). It is currently anticipated that the Transaction, if approved by shareholders, will take place in May 2009. Whether or not you plan to attend the Meeting, please vote your shares by mail, by telephone, or through the Internet. If you determine at a later date that you wish to attend this Meeting, you may revoke your proxy and vote in person, as provided in the attached Proxy Statement/Prospectus. COMMON QUESTIONS AND GENERAL INFORMATION Has the Balanced Series Board approved the proposal? Yes. The Balanced Series Board has unanimously approved the proposal and recommends that you vote to approve it. How many votes am I entitled to cast? As a contract owner, you are entitled to one vote for each full share and a fractional vote for each fractional share of the Balanced Series that your account owns on the record date. The record date is March 30, 2009. How do I vote my shares? You can vote your shares by completing and signing the enclosed proxy card and mailing it in the enclosed postage-paid envelope. You may also vote by touch-tone telephone by calling the toll-free number printed on your proxy card and following the recorded instructions. In addition, you may also vote through the Internet by visiting www.proxyvote.com and following the on-line instructions. If you need any assistance, or have any questions regarding the proposal or how to vote your shares, please call Delaware Investments at 800 523-1918. How do I sign the proxy card? Individual Accounts : Shareholders should sign exactly as their names appear on the account registration shown on the card. Joint Accounts : Either owner may sign, but the name of the person signing should conform exactly to a name shown in the registration. All Other Accounts : The person signing must indicate his or her capacity. For example, if Ms. Ann B. Collins serves as a trustee for a trust account or other type of entity, she should sign, Ann B. Collins, Trustee. How can I find more information on the Proposal? You should read the Proxy Statement/Prospectus that provides details regarding the proposal. If you have any questions, please call 800 523-1918. DELAWARE VIP ® BALANCED SERIES (a series of Delaware VIP Trust) 2005 Market Street Philadelphia, Pennsylvania 19103-7094 NOTICE OF MEETING OF SHAREHOLDERS to be held on May 18, 2009 TO THE OWNERS OF VARIABLE LIFE INSURANCE POLICIES AND VARIABLE ANNUITY CONTRACTS ENTITLED TO GIVE VOTING INSTRUCTIONS WITH REGARD TO THE DELAWARE VIP BALANCED SERIES: NOTICE IS HEREBY GIVEN that a meeting (the Meeting) of shareholders of Delaware VIP Balanced Series (the Balanced Series), a series of Delaware VIP Trust, has been called by the Board of Trustees of Delaware VIP Trust and will be held at the offices of Stradley Ronon Stevens & Young, LLP located at 2005 Market Street, 26 th Floor, Philadelphia, PA 19103, on May 18, 2009 at 3:00 p.m., Eastern Time. The Meeting is being called for the following reasons: 1. To approve an Agreement and Plan of Reorganization between Delaware VIP Trust, on behalf of the Balanced Series, and Lincoln Variable Insurance Products (LVIP) Trust, on behalf of LVIP Delaware Foundation ® Moderate Allocation Fund (the Moderate Allocation Fund) which provides for: (i) the acquisition of substantially all of the assets of the Balanced Series by the Moderate Allocation Fund, in exchange solely for shares of the Moderate Allocation Fund; (ii) the pro rata distribution of shares of the Moderate Allocation Fund to the shareholders of the Balanced Series; and (iii) the complete liquidation and dissolution of the Balanced Series. 2. To vote upon any other business as may properly come before the Meeting or any adjournment thereof. Shareholders of record of the Balanced Series as of the close of business on March 30, 2009 are entitled to notice of, and to vote at, the Meeting or any adjournment thereof. Your variable life insurance or variable annuity contract entitles you to direct your insurance company how to vote. Shares of the Balanced Series are held primarily by separate accounts of insurance companies that support certain variable annuity contracts and variable life insurance policies. (For convenience, contract owners and policy participants are referred to collectively as contract owners). Contract owners have the right to instruct the insurance companies how to vote these shares of the Balanced Series. Whether or not you plan to attend the Meeting, please vote your shares by returning the proxy card by mail in the enclosed postage-paid envelope provided, or by voting by telephone or over the Internet. Your vote is important. By Order of the Board, /s/ Patrick P. Coyne Patrick P. Coyne Chairman, President, and Chief Executive Officer [ ], 2009 To secure the largest possible representation and to save the expense of further mailings, please mark your proxy card, sign it, and return it in the enclosed envelope, which requires no postage if mailed in the United States. If you prefer, you may instead vote by telephone or the Internet. You may revoke your proxy at any time at or before the Meeting or vote in person if you attend the Meeting, as provided in the attached Proxy Statement/Prospectus. PROXY STATEMENT/PROSPECTUS TABLE OF CONTENTS Page PROPOSAL: TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION 2 SUMMARY 2 What is the purpose of the Proposal? 2 How do the investment objectives, strategies, and policies of the Balanced Series and the Moderate Allocation Fund compare? 3 What are the principal risks associated with investments in the Funds? 4 What are the general tax consequences of the Transaction? 4 Who manages the Funds? 5 What are the fees and expenses of each Fund and what might they be after the Transaction? 9 How do the performance records of the Funds compare? 12 Where can I find more financial information about the Funds? 12 What are other key features of the Funds? 12 REASONS FOR THE TRANSACTION 14 INFORMATION ABOUT THE TRANSACTION AND THE PLAN 19 How will the Transaction be carried out ? 19 Who will pay the expenses of the Transaction? 19 What are the tax consequences of the Transaction? 20 What should I know about shares of the Moderate Allocation Fund? 20 What are the capitalizations of the Funds and what might the capitalization be after the Transaction? 21 COMPARISON OF INVESTMENT OBJECTIVES, STRATEGIES, POLICIES, AND RISKS 22 Are there any significant differences between the investment objectives of the Balanced Series and the Moderate Allocation Fund? 22 Are there any significant differences between the investment strategies and policies of the Balanced Series and the Moderate Allocation Fund? 22 How do the fundamental investment restrictions of the Funds differ? 26 What are the risk factors associated with investments in the Funds? 26 What vote is necessary to approve the Plan? 29 MORE INFORMATION ABOUT THE FUNDS 29 VOTING INFORMATION 31 PRINCIPAL HOLDERS OF SHARES 34 EXHIBITS Exhibit A - Form of Agreement and Plan of Reorganization Exhibit B - Principal Holders of Shares as of March 30, 2009 PROXY STATEMENT/PROSPECTUS Dated April [5], 2009 Acquisition of Substantially All of the Assets of: DELAWARE VIP ® BALANCED SERIES (a series of Delaware VIP Trust) By and in exchange for shares of LVIP DELAWARE FOUNDATION ® MODERATE ALLOCATION FUND (a series of Lincoln Variable Insurance Products Trust) This Proxy Statement/Prospectus (the Proxy Statement/Prospectus) solicits proxies to be voted at a meeting (the Meeting) of the shareholders of Delaware VIP Balanced Series (the Balanced Series), a series of Delaware VIP Trust. The Meeting was called by the Board of Trustees of Delaware VIP Trust (the Board) to vote on the approval of the Plan (as more fully described below). The Meeting will be held at the offices of Stradley Ronon Stevens & Young, LLP located at 2005 Market Street, 26 th Floor, Philadelphia, PA 19103, on May 18, 2009 at 3:00 p.m., Eastern Time. The Board, on behalf of the Balanced Series, is soliciting these proxies. This Proxy Statement/Prospectus will first be sent to contract owners on or about [ ], 2009. The principal offices of Lincoln Variable Insurance Products Trust are located at 1300 South Clinton Street, Fort Wayne, Indiana 46802. You can reach the Lincoln Variable Insurance Products Trust by telephone by calling (800) 4LINCOLN (454-6265). The principal offices of Delaware VIP Trust are located at 2005 Market Street, Philadelphia, PA 19103. You can reach the Delaware VIP Trust by telephone by calling (800) 523-1918. Shares of the Balanced Series are held primarily by separate accounts of insurance companies that support certain variable annuity contracts and variable life insurance policies. (For convenience, contract owners and policy participants are referred to collectively as contract owners). Contract owners have the right to instruct the insurance companies how to vote these shares of the Balanced Series. This Proxy Statement/Prospectus gives you information about an investment in the LVIP Delaware Foundation ® Moderate Allocation Fund (the Moderate Allocation Fund) and about other matters that you should know before voting and investing. You should retain it for future reference. A Statement of Additional Information dated April [5], 2009 (the Statement of Additional Information) relating to this Proxy Statement/Prospectus, which includes more information about the Moderate Allocation Fund and the Balanced Series (each, a Fund and collectively, the Funds) and the proposed transaction, has been filed with the U.S. Securities and Exchange Commission (the SEC) and is incorporated herein by reference. The Prospectus of the LVIP Moderate Allocation Fund dated March [_], 2009 (the Moderate Allocation Fund Prospectus) is included with and is considered a part of this Proxy 1 Statement/Prospectus, and is intended to provide you with information about the Moderate Allocation Fund. Because it is a new fund, the Moderate Allocation Fund has not yet issued an annual or semi-annual report to shareholders. You can request a free copy of the Statement of Additional Information by calling (800) 4LINCOLN (454-6265), or by writing to the Lincoln Variable Insurance Products Trust at 1300 South Clinton Street, Fort Wayne, Indiana 46802. Like all mutual funds, the SEC has not approved or disapproved these securities or passed upon the adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. Mutual fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other U.S. government agency. Mutual fund shares involve investment risks, including the possible loss of principal. PROPOSAL: TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION Shareholders of the Balanced Series are being asked to consider and approve an Agreement and Plan of Reorganization (the Plan) that will have the effect of reorganizing the Balanced Series with and into the Moderate Allocation Fund as summarized below. As a contract owner, you are entitled to instruct your insurance company on how to vote the shares of the Balanced Series attributable to you under your contract or policy. The Plan provides for: (i) the acquisition by the Moderate Allocation Fund of substantially all of the property, assets, goodwill, and stated liabilities of the Balanced Series in exchange for shares of the Moderate Allocation Fund; (ii) the pro rata distribution of shares of the Moderate Allocation Fund to contract owners of the Balanced Series; and (iii) the liquidation and dissolution of the Balanced Series. If the shareholders of the Balanced Series vote to approve the Plan, as a contract owner of the Balanced Series, your account will receive Moderate Allocation Fund shares equal in total value to, and of the same class as, your investment in the Balanced Series. The Balanced Series will then be liquidated. SUMMARY This is only a summary of certain information contained in the Proxy Statement/Prospectus. You should read the more complete information in the rest of this Proxy Statement/Prospectus, including the Plan (attached as Exhibit A) and the Moderate Allocation Fund Prospectus, which is included with this Proxy Statement/Prospectus. What is the purpose of the Proposal? The Board approved the Plan for the Balanced Series and recommends that shareholders of the Balanced Series approve the Plan. If shareholders of the Balanced Series approve the Plan, substantially all of the Balanced Series assets will be transferred to the Moderate Allocation Fund in exchange for the Moderate Allocation Funds shares equal in value to the assets of the Balanced Series that are transferred to the Moderate Allocation Fund. The 2 Moderate Allocation Fund shares will then be distributed pro rata to the Balanced Series shareholders and the Balanced Series will be liquidated and dissolved. This proposed transaction is referred to in this Proxy Statement/Prospectus as the Transaction. The Transaction, if approved, will result in your accounts shares of the Balanced Series being exchanged for a number of Moderate Allocation Fund shares of the same class equal in total value to your accounts shares of the Balanced Series. This means that your insurance company separate account will cease to be a shareholder of the Balanced Series and will become a shareholder of the Moderate Allocation Fund. This exchange will occur on a date agreed to by the parties to the Plan (hereinafter, the Closing Date), which is currently expected to be in May, 2009. The Moderate Allocation Fund was formed as one of three new asset allocation funds, collectively referred to as the LVIP Delaware Foundation ® Funds, that are structured as competitively-priced lifecycle funds. The LVIP Delaware Foundation Funds are designed to qualify as retirement plan alternatives. The increased distribution opportunities may benefit shareholders of the Balanced Series through growth in assets, as discussed herein. For the reasons set forth below under Reasons for the Transaction, the Boards of each Trust (each, a Board and collectively, the Boards) have concluded that the Transaction is in the best interests of the Funds. The Boards have also concluded that no dilution in value would result to the contract owners of the Funds as a result of the Transaction. How do the investment objectives, strategies, and policies of the Balanced Series and the Moderate Allocation Fund compare? The investment objective of the Balanced Series is similar, but not identical, to the investment objective of the Moderate Allocation Fund. The Balanced Series seeks a balance of capital appreciation, income and preservation of capital, whereas the Moderate Allocation Fund seeks capital appreciation with current income as a secondary objective. Both Funds invest in a mix of equity securities and fixed income securities, seeking to provide both appreciation and income. Each Funds investment objective is non-fundamental, which means that it may be changed without prior contract owner approval. The overall investment strategies and policies of the Balanced Series are similar, but not identical, to the investment strategies and policies of the Moderate Allocation Fund. The Balanced Series will, under normal circumstances, generally invest at least 25% of its net assets in equity securities and at least 25% of its net assets in fixed income securities, including high yield fixed income securities. The Balanced Series invests in common stocks of established companies that Delaware Management Company (DMC) believes have the potential for long-term capital appreciation. In addition, the Balanced Series invests in various types of fixed income securities, including U.S. government securities and corporate bonds. The Moderate Allocation Fund seeks to achieve its objectives by investing in a combination of underlying securities representing a variety of asset classes and investment styles managed by DMC. The Moderate Allocation Fund uses an active allocation approach when selecting investments for the Moderate Allocation Fund. In striving to meet its objectives, the 3 Moderate Allocation Fund will typically target about 60% of its net assets in equity securities and about 40% of its net assets in fixed income securities. The most significant difference between the Funds investment policies is how each Fund executes its investment objectives and overall investment strategies. For the Balanced Series, equity assets are managed by DMCs Value Equity portfolio management team, which utilizes a value-oriented investment philosophy to invest in securities of large-capitalization companies that they believe have long-term capital appreciation potential. The remainder of the Balanced Series assets will generally be invested in various types of fixed income securities, including U.S. government and government agency securities, corporate bonds, and high yield securities. In contrast, the Moderate Allocation Fund currently invests approximately 50% of its assets pursuant to the investment styles described above for the Balanced Series. In addition, the Moderate Allocation Fund is permitted to invest pursuant to the following investment styles: U.S. Large Cap Core Equity, U.S. Large Cap Growth Equity, U.S. Small Cap Core Equity, International Value Equity, International Growth Equity, Global Real Estate Equity, and Emerging Markets Equity. In addition, within its fixed income holdings, the Moderate Allocation Fund is permitted to invest in a larger proportion of non-U.S. fixed income securities. For further information about the investment objectives and policies of the Funds, see Comparison of Investment Objectives, Strategies, Policies, and Risks below. What are the principal risks associated with investments in the Funds? As with most investments, investments in the Funds involve certain risks. There can be no guarantee against losses resulting from an investment in either Fund, nor can there be any assurance that either Fund will achieve its investment objective. Investments in the Funds involve principal risks such as market risk, industry and sector risk, foreign risk, credit risk, and interest risk. For further information about the risks of investing in the Funds, see Comparison of Investment Objectives, Strategies, Policies, and Risks below. What are the general tax consequences of the Transaction? It is expected that shareholders of the Balanced Series will not recognize any gain or loss for federal income tax purposes as a result of the exchange of their shares in the Balanced Series for shares of the Moderate Allocation Fund pursuant to the Transaction. In addition, contract holders that have selected either Fund as an investment option are not taxed currently on income or gains realized under such contracts until the income or gain is distributed. Affected contract owners and shareholders should, however, consult their tax advisers regarding the effect, if any, of the Transaction in light of their individual circumstances. Contract holders should also consult their tax adviser about other state and local tax consequences of the Transaction, if any, because the information about tax consequences in this document relates to the federal income tax consequences of the Transaction only.
